Citation Nr: 1511491	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric condition, to include bi-polar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested in a December 2014 letter that he would like his claim transferred to the Togus, Maine, RO.  

A review of the Virtual VBMS paperless claims processing system was conducted.  


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's psychiatric condition, to include bi-polar disorder is related to his active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric condition, to include bi-polar disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a psychiatric condition, to include bi-polar disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran contends that he has a psychiatric condition, to include bi-polar disorder that is related to a phobia of water and of being on a ship that occurred during his active duty service. 

Under 38 C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

The Veteran's in-service treatment records noted that the Veteran requested a transfer to shore duty instead of being assigned to a ship because he was afraid of water and of the ship sinking.  The Veteran stated that he did not want out of the Navy, he simply wanted a humanitarian transfer.  The Veteran reported that his father had drowned after falling off a boat while fishing and the Veteran had witnessed all this.  The Veteran reported to the psychiatrist that he was afraid that he would die the same way if he served on a ship.  The examiner noted that the Veteran's description of his fear had many characteristics of a phobia and even a psychodynamic basis in his ambivalent feelings towards his biological father.  The examiner thought the Veteran's feelings fell short of being phobic neurosis.  Post-service VA examinations dated in March 2011 and November 2012 noted that the Veteran reported having some depression in his teenage years and both associated his current psychiatric diagnoses to witnessing his father's death.  However, the November 2012 VA examiner noted that it would be pure speculation to find that the Veteran's bi-polar disorder pre-existed his active duty service.  The Board finds there is insufficient evidence to rebut the presumption of soundness as there is not clear and unmistakable evidence that the Veteran's a psychiatric condition, to include bi-polar disorder pre-existed service.  Therefore, the Veteran is presumed to be sound at entrance into service.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.  Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection (the in-service element) is established.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("When VA fails to carry its burden as to either pre-existence or lack of aggravation," the Veteran's entitlement to compensation is "determined upon the assumption that the [disease or] injury was incurred during service."  (quoting Wagner, 370 F.3d at 1094)).

The March 2011 VA examiner diagnosed the Veteran with posttraumatic stress disorder (PTSD) and bi-polar disorder.  The examiner determined that the Veteran's bi-polar disorder was present before the Veteran entered military service and was therefore not caused by the Veteran's active duty service.  The examiner noted that the Veteran's PTSD was related to witnessing the death of his father, and not to any even during his active duty service.  

The November 2012 VA examiner diagnosed the Veteran with bi-polar disorder.  The examiner determined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further explained that it was difficult to determine the origin of the Veteran's bi-polar disorder because there was some evidence that the Veteran had some symptoms of depression and mania as a teenager following the death of his father.  The examiner then noted however that given the proximity of these symptoms to his father's death meant that these symptoms could be related to grief, rather than symptoms of bi-polar disorder.  As the Veteran was unable to articulate when the symptoms began, the examiner determined that she was unable to resolve the issue of whether or not the Veteran's bi-polar disorder began prior to service without resorting to speculation.  

As it has been determined that the Veteran was presumed sound upon entry and therefore the question of whether the Veteran's a psychiatric condition, to include bi-polar disorder is related to his active duty service is a question of direct service connection, the Board finds that the March 2011 and November 2012 VA examiners stating that the Veteran's psychiatric condition, to include bi-polar disorder is related to triggering events (i.e. watching his father drown) that existed prior to service which are related to the manifestation of a phobia of water and ships that the Veteran experienced during active duty service, the elements for service connection have been met.  Specifically, the Veteran has a current disability that has been etiologically linked to a disability manifested during service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a psychiatric condition, to include bi-polar disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric condition, to include bi-polar disorder is granted. 



____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


